                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:19-CV-68-D



JOSEPH JULIANO, JR.,                          )
                                              )
                               Plaintiff,     )
                                              )
                    v.                        )                 ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                               Defendant.     )


        On April 30, 2020, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") [D.E. 27] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 19], deny defendant's motion for judgment on the pleadings [D.E. 24], and remand

the action to the Commissioner. 1 Neither party objected to the M&R. Cf. [D.E. 27].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).



       1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).


           Case 7:19-cv-00068-D Document 28 Filed 06/08/20 Page 1 of 2
       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 27].

       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 19],

DENIES defendant's motion for judgment on the pleadings [D.E. 24], and REMANDS the action

to the Commissioner.

       SO ORDERED. This _A day of June 2020.



                                                       J~SC~EW,R~
                                                       United States District Judge




                                                2

             Case 7:19-cv-00068-D Document 28 Filed 06/08/20 Page 2 of 2
